449 F.2d 1352
UNITED STATES of America, Plaintiff-Appellee,v.Irvin Raymond ROBERTSON, a/k/a Ray Robertson, Defendant-Appellant.
No. 71-1898 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
November 18, 1971.
Rehearing Denied December 8, 1971.

Appeal from the United States District Court for the Northern District of Texas; Halbert O. Woodward, District Judge.
Tom Upchurch, James D. Durham, Jr., Amarillo, Tex., for defendant-appellant.
Eldon B. Mahon, U. S. Atty., W. E. Smith, Asst. U. S. Atty., Ft. Worth, Tex., for plaintiff-appellee.
Before JOHN R. BROWN, Chief Judge, and INGRAHAM and RONEY, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966